Citation Nr: 1428934	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the appellant's character of discharge is a bar to payment of Department of Veterans Affairs (VA) benefits, to include health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The appellant served on active duty from September 1981 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1. The appellant received a bad conduct discharge as a result of a special court-martial.

2. The appellant's discharge was due to willful and persistent misconduct, including being absent without leave (AWOL) for a period of 19 days and twice distributing a controlled substance, namely marijuana.

3. The appellant was not insane at the time of the misconduct for which he received a bad conduct discharge.

4. The appellant's bad conduct discharge is a bar to health care benefits under 38 U.S.C.A. Chapter 17. 


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to the payment of VA compensation and health care benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.159, 3.354, 3.360 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the appellant a notice letter in April 2009 that fully addressed all notice elements regarding the status of his character of discharge.  This letter informed the appellant of his and VA's respective duties for obtaining evidence.  The appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment and personnel records are associated with claims file.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant served in the United States Marine Corps from September 21, 1981, to October 16, 1984.  He contends that the disciplinary action leading to conviction by a special court martial and award of a bad conduct discharge was not indicative of persistent misconduct.  He contends that prior to his special court martial, his service conduct was upstanding and service was otherwise honest, faithful and meritorious.  

The Board is bound by the service department's determination for the reason of an appellant's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  An appellant's recourse in such a situation is with the service department, not with VA.

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12.  A discharge under other than honorable conditions is considered to be under dishonorable conditions if it is determined that it was issued because of an offense involving moral turpitude; this includes, generally, conviction of a felony.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(3).  A discharge under other than honorable conditions is also considered to be under dishonorable conditions if it is determined that the discharge was issued because of willful and misconduct.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(4).

Such a discharge is a bar to the payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release, unless otherwise specified.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Discharge for a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

For VA purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Moreover, when a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In January 1983, the appellant was awarded nonjudicial punishment for the wrongful use of marijuana.  In May 1983, he was awarded nonjudicial punishment for wrongfully possessing an unauthorized vehicle pass.  He did not appeal either nonjudicial punishment.  In July 1983, the appellant was arraigned and plead guilty at a special court martial for violations of two articles of the Uniform Code of Military Justice.  There was one specification of being AWOL for the period June 3, 1983, to June 22, 1983, and two specifications of distributing 5.69 and 25.56 grams of marijuana on April 20, 1983, and June 2, 1983, respectively.  While the appellant also plead guilty to two additional specifications of possessing marijuana, these specifications were later dismissed.  The appellant was sentenced to discharge from the service with a bad conduct discharge, confinement to hard labor for 150 days, and forfeiture of $380.00 pay per month for five months.  Finally, the appellant was assigned a reenlistment code of RE-4, indicating that he is not recommended or eligible for reenlistment due to his past history of illegal drug involvement and frequent involvement with military authorities.

Upon reviewing the evidence of record, the Board finds that the appellant's actions during active service, for which he received both nonjudicial punishment and a special court martial, constitutes willful and persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  In this case, not only was the appellant punished for the use and/or possession of a controlled substance, but he was found guilty of two specifications of distributing a controlled substance, in addition to being AWOL for a period of time.  Finally, there is no allegation or competent evidence of record to indicate the appellant was insane at the time he committed the offenses which led to his bad conduct discharge.  Thus, his offenses were the result of intentional wrongdoing for which he knew the consequences.  See 38 C.F.R. § 3.1(n).

Taken together with administrative remarks noting the appellant's history of drug involvement and "frequent" involvement with military authorities, the Board finds that the appellant's repeated offenses constituted willful and persistent misconduct leading to his bad conduct discharge.  Accordingly, the appellant's discharge must be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d).  Apart from the grant of an upgrade in the character of a person's discharge by the relevant service department, insanity is the only exception to the rule that a discharge under dishonorable conditions due to willful and persistent misconduct is a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.  As neither of these exceptions apply, for the reasons discussed above, the Board finds that the appellant's discharge under dishonorable conditions is a bar to the payment of VA benefits.  See 38 C.F.R. § 3.12.  This includes a bar to VA health care benefits pursuant to 38 U.S.C.A. Chapter 17.  38 C.F.R. § 3.360(b).

In reaching the above conclusion, the benefit-of-the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal must be denied.










ORDER

The character of the appellant's discharge for the period of active service from September 1981 to October 1984 constitutes a bar to payment of VA benefits, inclusive of health care under 38 U.S.C. Chapter 17.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


